 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 1 of 9 PageID: 1




Jon G. Shadinger Jr, Esq.
Shadinger Law, LLC
P.O. Box 279
Estell Manor, NJ 08319
(609) 319-5399
(314) 898-0458 - Fax
js@shadingerlaw.com
Attorney for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE


DENNIS MAURER, an Individual,              :
                                           :
              Plaintiff,                   :
                                           :
vs.                                        :              Case No.
                                           :
SSN EGG HARBOR, LLC, a New Jersey Limited :
Liability Company,                         :
                                           :
              Defendant.                   :
__________________________________________ :


                                          COMPLAINT

       Plaintiff, DENNIS MAURER, an individual ("Plaintiff"), on his behalf and on behalf of all

other mobility impaired individuals similarly situated hereby sues the Defendant, NGL

PROPERTY MANAGEMENT LLC, a New Jersey Limited Liability Company ("Defendant"), for

injunctive relief, damages, attorney's fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. §12181 et seq. ("ADA") and the New Jersey Law Against

Discrimination, N.J.S.A. 10:5-12.
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 2 of 9 PageID: 2




                                  COUNT I
                       VIOLATION OF TITLE III OF THE
             AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181, et seq.

        1.      Plaintiff, DENNIS MAURER, is an individual residing at 8 Prospect Avenue, Egg

Harbor Township, New Jersey 08234, in the County of Atlantic.

        2.      Defendant, SSN EGG HARBOR, LLC, owns or operates a place of public

accommodation located at the subject property alleged by the Plaintiff to be operating in violation

of Title III of the ADA.

        3.      Defendant's property, also known as Day’s Hotel by Wyndham Egg Harbor

Township - Atlantic City (“Subject Property"), is located at 6708 Tilton Road, Egg Harbor

Township, NJ 08234, in the County of Atlantic.

        4.      Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant's property is located in and does business

within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given

original jurisdiction over actions which arise from the Defendant's violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.      Plaintiff, DENNIS MAURER, is a New Jersey resident, is sui juris, and qualifies

as an individual with disabilities as defined by the ADA. Plaintiff has multiple sclerosis, is

mobility impaired and requires the use of a wheelchair to ambulate.

        7.      Plaintiff has visited the property that forms the basis of this lawsuit on numerous

occasions, with the last such overnight visit occurring on September 13, 2018. Plaintiff plans to

return to the subject property in the near future to avail himself of the goods and services offered

to the public at the property. Plaintiff has a scheduled return reservation date of May 28, 2019.

                                                 2
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 3 of 9 PageID: 3




       8.      Plaintiff has encountered architectural barriers at the subject property. The barriers

to access at the property have endangered his safety.

       9.      Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Day’s Hotel by

Wyndham Egg Harbor Township - Atlantic City, located at 6708 Tilton Road, Egg Harbor

Township, NJ 08234, in the County of Atlantic (“Day’s Hotel”).

       10.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant's non-compliance with the ADA with respect to this property as described but

not necessarily limited to the allegations in paragraph 13 of this complaint.

       11.     Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendant. Plaintiff desires to visit the Day’s Hotel

Egg Harbor, not only to avail himself of the goods and services available at the property but to

assure himself that this property is in compliance with the ADA so that he and others similarly

situated will have full and equal enjoyment of the property without fear of discrimination.

       12.     The Defendant has discriminated against the individual Plaintiff and others

similarly situated by denying them access to, and full and equal enjoyment of, the goods, services,

facilities, privileges, advantages and/or accommodations of the buildings, as prohibited by 42

U.S.C. § 12182 et seq.

       13.     The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

                                                  3
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 4 of 9 PageID: 4




or less). A preliminary inspection of the Defendant's property has shown that violations of the

ADA exist. The following are violations that DENNIS MAURER has personally encountered or

observed during his visits to the subject property:

Parking and Exterior Accessible Route
       a.      Defendant fails to provide a safe, accessible route for wheelchair users at the
"Passenger Loading Zone", violating Section 503 of the 2010 Standards for Accessible Design.
Mr. Maurer was unable to unload freely and safely from his vehicle at check-in
       b.      The exterior accessible route throughout Day’s Hotel is impeded by slopes beyond
the limits and abrupt changes of level along the route, violating Section 402 of the 2010 Standards
for Accessible Design. Plaintiff was impeded by cross slopes beyond the limits along the exterior
accessible route at Day’s Hotel; this condition presents a tipping hazard and may cause damage to
Mr. Maurer's wheelchair.
       c.      Mr. Maurer, as a guest of the hotel, was affected by the lack of compliant access
aisles which are needed to unload from his vehicle. Further, Defendant does not provide an
accessible route to a compliant curb ramp, violating Sections 402 and 502 of the 2010 Standards
for Accessible Design. A lack of access aisles limits the area for which Mr. Maurer has to unload
freely and safely from his van.
       d.      Curb ramps are not provided in all areas of the subject property's exterior parking
area and those which are provided present a tipping hazard to Mr. Maurer due to the presence of
cross-slopes. These conditions violate Section 406 of the 2010 Standards for Accessible Design.
       e.      Defendant fails to provide an accessible route to the adjacent sidewalk, violating
Section 206.2.1 of the 2010 Standards for Accessible Design. When traveling to the adjacent
Diner, Mr. Maurer was forced to travel through the vehicular way. Further, the lack of an accessible
route to the sidewalk limits Mr. Maurer's options for transportation.


Access to Goods and Services
       f.      Lowered counters available for accessible use at check-in at Day’s Hotel fail to
provide equivalent facilitation, violating Section 904 of the 2010 Standards for Accessible Design.
Mr. Maurer was impeded by a lack of reach range while accessing the desk.


                                                 4
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 5 of 9 PageID: 5




       g.      Day’s Hotel fails to provide desks with adequate knee clearance, violating Section
306 of the 2010 Standards for Accessible Design. Mr. Maurer was unable to comfortably approach
the desks provided.
       h.      Phones and other elements throughout Day’s Hotel are mounted beyond the reach
of Mr. Maurer, violating Section 308 of the 2010 Standards for Accessible Design.
       i.      An accessible route throughout the hotel is not provided. The route which is
provided is impeded by slopes, abrupt changes of level, and steps; in violation of Section 402 of
the 2010 Standards for Accessible Design.       Mr. Maurer was not able to travel unimpeded
throughout the hotel including his being unable to access the pool area.


Hotel Guestrooms and Restrooms
       j.      Plaintiff was a hotel guest at Day’s Hotel. Upon check-in he requested a room with
accessible hotel room. The room provided lacked all essential elements and was non-compliant,
violating Section 224 of the 2010 Standards for Accessible Design.
       k.      Mr. Maurer was impeded by a lack of latch-side clearance upon attempting to exit
his accessible guestroom and could not do so without assistance. This condition violates Section
404 of the 2010 Standards for Accessible Design.
       l.      Day’s Hotel provides improper hardware and other essential elements in the
guestroom lack accessibility, violating the 2010 Standards for Accessible Design.
       m.      Restrooms provided in the guestrooms and lobby are improperly designed and Mr.
Maurer was unable to use the restrooms freely and safely, violating Section 601 of the 2010
Standards for Accessible Design. The restrooms provided contained improper water closets,
lacked adequate maneuvering clearance and provided lavatories that lack knee clearance required.
       n.      When staying as a guest at a hotel Mr. Maurer requires a roll-in shower. Day’s
Hotel fails to provide roll-in showers, violating Sections 601 and 608 of the 2010 Standards for
Accessible Design.


       14.     Each of the foregoing violations is also a violation of the 1991 American with

Disabilities Act Accessibility Guidelines (ADAAG) and the 2010 Standards for Accessible

Design, as promulgated by the U.S. Department of Justice.
                                                5
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 6 of 9 PageID: 6




       15.     The discriminatory violations described in paragraph 13 are not an exhaustive list

of the ADA violations that exist at Defendant's property. Plaintiff requires thorough inspection of

the Defendant's place of public accommodation in order to photograph and measure the

architectural barriers which exist at the subject property and violate the ADA. The individual

Plaintiff, and all other individuals similarly situated, have been denied access to, and have been

denied the benefits of services, programs and activities of the Defendant's buildings and its

facilities, and have otherwise been discriminated against and damaged by the Defendant because

of the Defendant's ADA violations, as set forth above. The individual Plaintiff and all others

similarly situated will continue to suffer such discrimination, injury and damage without the

immediate relief provided by the ADA as requested herein. In order to remedy this discriminatory

situation, the Plaintiff requires an inspection of the Defendant's place of public accommodation in

order to determine all of the areas of non-compliance with the ADA.

       16.     Defendant has discriminated against the Plaintiff by denying him access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et

seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate against the

Plaintiff and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods,

services, facilities, privileges, advantages or accommodations to individuals with disabilities; and

by failing to take such efforts that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

       17.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

                                                 6
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 7 of 9 PageID: 7




Considering the balance of hardships between the Plaintiff and the Defendant, a remedy in equity

is warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       18.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       19.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

alteration to Defendant's place of public accommodation since January 26, 1992, then the

Defendant is required to ensure – to the maximum extent feasible – that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant's facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendant's facility must be readily accessible to and useable by individuals with

disabilities as defined by the ADA.

       20.     Notice to Defendant is not required as a result of the Defendant's failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.

       21.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter Day’s Hotel by

Wyndham of Vineland & Millville and make the subject property readily accessible and useable

to the Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the

                                                  7
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 8 of 9 PageID: 8




subject property until such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

        a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

    commencement of the subject lawsuit is in violation of Title III of the Americans with

    Disabilities Act, 42 U.S.C. § 12181 et seq.

        b.      Injunctive relief against the Defendant including an order to make all readily

    achievable alterations to the facility; or to make such facility readily accessible to and usable

    by individuals with disabilities to the extent required by the ADA; and to require the

    Defendant to make reasonable modifications in policies, practices or procedures, when such

    modifications are necessary to afford all offered goods, services, facilities, privileges,

    advantages or accommodations to individuals with disabilities; and by failing to take such

    steps that may be necessary to ensure that no individual with a disability is excluded, denied

    services, segregated or otherwise treated differently than other individuals because of the

    absence of auxiliary aids and services.

        c.      An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

    § 12205.

        d.      Such other relief as the Court deems just and proper, and/or is allowable under

    Title III of the Americans with Disabilities Act.

                                   COUNT II
             VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION
                                (N.J.S.A. 10:5-12)

       22.      Plaintiff re-alleges and incorporates by reference all allegations set forth in this

Complaint as fully set forth herein.

       23.      Defendant's facility is a place of public accommodation as defined by N.J.S.A 10:5-

                                                  8
 Case 1:18-cv-17052-RBK-AMD Document 1 Filed 12/10/18 Page 9 of 9 PageID: 9




5, (New Jersey Law Against Discrimination).

        24.     New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities, and privileges of any public place of accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to

be a civil right (N.J.S.A. 10:5-4.).

        25.     As set forth above, Defendant has violated the New Jersey Law Against

Discrimination by denying disabled individuals the full and equal enjoyment of the goods,

facilities, services and accommodations available at the subject property.

        26.     As a result of the aforementioned discrimination, Plaintiff, DENNIS MAURER,

has sustained emotional distress, mental anguish, suffering and humiliation, and other injuries, in

violation of the New Jersey Law Against Discrimination.

WHEREFORE, Plaintiff, DENNIS MAURER, respectfully demands judgment for damages,

attorney's fees, litigation expenses, including expert fees and costs pursuant to the New Jersey Law

Against Discrimination.



Respectfully submitted,


      December 10, 2018
Dated:_____________________                    /s/ Jon G. Shadinger Jr.
                                              __________________________
                                              Jon G. Shadinger Jr., Esq.
                                              Shadinger Law, LLC
                                              NJ Attorney ID No.036232017
                                              P.O. Box 279
                                              Estell Manor, NJ 08319
                                              (609) 319-5399
                                              (314) 898-0458 - Fax
                                              js@shadingerlaw.com
                                              Attorney for Plaintiff



                                                  9
